Citation Nr: 0409970	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to initial compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from September 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND


As the Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board may 
consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  Colvin 
at 175.  For the reasons described below, the veteran's claim must 
be remanded for another VA audiological examination.

The veteran obtained two medical examinations within one year to 
support his claim for bilateral hearing loss.  The first 
examination was conducted privately by Mr. C.F., M.C.D. in 
December 2002.  Mr. F.  The graph submitted as medical evidence by 
Mr. F. was not fully interpreted.  Mr. F. stated only that the 
veteran's pure tone average for 1000, 2000, 3000 and 4000 Hz was 
58.75 dBHL bilaterally.  The RO, in its Statement of the Case 
(SOC), discounted Mr. F's report.  It wrote that "VA regulations 
indicate that, 'when speech recognition is 92% or less, a 
performance intensity function will be obtained with a starting 
presentation level 40 dB re SRT (speech reception threshold).  If 
necessary, the starting level will be adjusted upward to obtain a 
level at least 5 dB above the threshold at 2000Hz', to indicate a 
'best speech' recognition."  The RO went on to state that Mr. F. 
was not compliant with this standard, therefore a portion of his 
speech recognition scores were much lower than the VA, and cannot 
be used to assign a higher evaluation for the hearing loss.  It 
was noted that a corrected examination report was not received 
from Mr. F.

The second examination was conducted by the VA in February 2003.  
Word recognition was considered excellent with a score of 96% in 
the right ear and a PB Max score of 86% in the left ear.  The pure 
tone results were collected in Hertz (Hz), 1000, 2000, 3000, and 
4000.  The results for the right ear were respectively, 35, 40, 45 
and 60.  The right ear average was 45 dB.  The results for the 
left ear were respectively 40, 50, 55 and 60.  The left ear 
average was 51 dB.  

In his notice of disagreement (NOD) as well as his substantive 
appeal, the veteran states that his audiological examination was 
not conducted in compliance with 38 C.F.R. 3.485 and 3.385.  He 
states that due to this oversight, he has not been granted an 
increased rating for bilateral hearing loss.

Under the circumstances described above, additional development of 
the veteran's claim should be accomplished.  Accordingly, this 
case is REMANDED to the RO for the following:

1. The RO should ensure that copies of all current records of 
treatment of the veteran's hearing loss are included in the claims 
folder.

2. The veteran should then be scheduled for a special VA 
audiological examination to ascertain the nature and severity of 
any bilateral hearing loss.  The claims folder should be make 
available to the examiner for review in conjunction with the 
examination.  All opinions expressed should be supported by 
reference to pertinent evidence.  The examiner should answer the 
following questions:

a. What is the veteran's hearing bilaterally in decibels at the 
frequencies 1000, 2000, 3000 and 4000 hertz?  (The examiner should 
match the veteran's hearing threshold with each of the four listed 
frequencies.)

b. What are the veteran's speech recognition scores bilaterally?

c.   	If the findings reported in response to to a. and b., 
above, are in the professional opinion of the examiner 
inconsistent with the December 2002 findings of Mr.  F., the 
examiner should, if it is possible based on th information in the 
claims folder, state an opinion as to what differences in testing 
methods account for the inconsistencies.

3. After the development requested above has been completed, the 
RO should review the veteran's claims folder and ensure that all 
the foregoing developments have been conducted and completed in 
full.  If any development is incomplete, appropriate corrective 
action should be taken.

4. Upon completion of the above, the RO should review the evidence 
of record and enter its determination with respect to entitlement 
to an initial compensable rating for bilateral hearing loss.  In 
the event that the claim is not resolved to the satisfaction of 
the veteran, the RO should issue a supplemental statement of the 
case, a copy of which should be provided the veteran, and his 
representative.  After they have been given an opportunity to 
submit additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





